OPINION
Plaintiff/Appellant, Viola Davis appeals the judgment of the Logan County Common Pleas Court following a jury trial on August 29, 1997, finding for defendants/appellees, Clarence Jacobs and Amvets, Post 39. Davis filed suit against the appellees alleging that the appellees defamed Davis, causing her financial injury and damage to her reputation. The basis of this appeal pertains to the burden of proof imposed by the trial court on Davis to prove her defamation action.
In her sole assignment of error Davis alleges that:
  The trial court erred in giving the jury an instruction that imposes a clear and convincing standard of proof to all elements of plaintiff's cause of action, except damages.
  The trial court instructed the jury that in order for Davis to succeed in her action she had the burden of proving by clear and convincing evidence that the appellees defamed her.1 Davis contends that, pursuant to the authority of *Page 582 Lansdowne v. Beacon Journal Pub. Co. (1987), 32 Ohio St. 3d 176, the clear and convincing standard of burden of proof is only proper in suits where the defendant is a "media" defendant. Davis argues that the preponderance standard is the proper burden of proof for a defamation action of this nature, not the clear and convincing standard. The parties do not dispute the fact that Davis was a private-figure and the fact that appellees are "non-media" parties.
When the plaintiff is a private-figure "[a] cause of action for defamation consists of five elements: (1) a false and defamatory statement; (2) about plaintiff; (3) published without privilege to a third party; (4) with fault of at least negligence on the part of the defendant; and (5) that was either defamatoryper se or caused special harm to the plaintiff."  Gosdenv. Louis(Dec. 4, 1996), Summit App. No. 17609, unreported. "Fault is established by determining whether `the defendant acted reasonably in attempting to discover the truth or falsity or defamatory character of the publication.'"  Franks v. The Lima News (1996),109 Ohio App. 3d 408, 412, quoting Embers Supper Club v.Scripps-Howard Broadcasting Co. (1984), 9 Ohio St. 3d 22, 25.
The Ohio Supreme Court modified the law of defamation inLansdowne v. Beacon Journal Pub. Co. (1987), 32 Ohio St. 3d 176.Lansdowne, supra, involved a private-figure plaintiff and a "media" defendant. Prior to Lansdowne, supra, the burden of proof was the preponderance of the evidence standard in a defamation action involving a private-figure plaintiff. Embers,9 Ohio St.3d at 25. In Lansdowne, supra, the court stated in its plurality opinion that "* * * we modify the Embers standard and hold that in private-figure defamation actions, where a prima facie showing of defamation is made by a plaintiff, the plaintiff must prove by clear and convincing evidence that the defendant failed to act reasonably in attempting to discover the truth or falsity or defamatory character of the publication."  Id. at 180-181.
The Lansdowne decision does not explicitly state whether its application was intended to encompass all private-figure plaintiff defamation suits, or rather, only to private-figure defamation actions where the defendant was a "media" defendant.2
Additionally, as stated above, proof of defamation requires proof of five prima facie elements. The Lansdowne decision only addresses the heightened standard of proof for one element, the element of fault. The Court in Lansdowne, supra, did not state whether every element is subject to this heightened burden of proof. *Page 583 
In the present case, the parties were a private-figure plaintiff and a non-media defendant, invoking the issue of whether the clear and convincing standard should be applied at all. Not only did the trial court instruct the jury that the clear and convincing standard applied to the present case, the court instructed the jury that all elements of the defamation action, excluding damages, required proof by clear and convincing evidence.
The issue of whether the clear and convincing standard applies to the present case was resolved by the Ohio Supreme Court in Dale v. Ohio Civ. Serv. Emp. Assn. (1991), 57 Ohio St. 3d 112. Although appearing in dicta, the majority in Dale, supra, clearlystates that "[i]n Lansdowne, supra, we took the further step of imposing a `clear and convincing' standard of proof on plaintiffsin all defamation cases." (emphasis added.)Id. at 114. Other appellate courts throughout this state have applied the clear and convincing standard to all types of defamation actions. SeeDillon v. Waller (Dec. 26, 1995), Franklin App. No. 95APE05-622, unreported; Gosden v. Louis (Dec. 4, 1996), Summit App. No. 17609, unreported; Ed Schory  Sons, Inc. v. Francis (Aug. 30, 1994), Stark App. No. 9474, unreported.
Equally, these courts appear to apply the clear and convincing burden of proof exclusively to the element of fault in defamation actions involving private-figure plaintiffs. SeeDillon v. Waller (Dec. 26, 1995), Franklin App. No. 95APE05-622, unreported ("* * * the burden to prove unreasonable failure to attempt to discover the truth or falsity or defamatory character of the publication is the clear and convincing standard."); Gosdenv. Louis (Dec. 4, 1996), Summit App. No. 17609, unreported ("In order to recover on a defamation claim, a plaintiff must prove by clear and convincing evidence that the defendant was at least negligent in publishing defamatory material.").
The specific issue presented in this appeal of whether the clear and convincing standard should be applied to every element of a defamation cause of action, excluding damages, has never been addressed by Ohio courts. The reason for this apparent oversight is simple. The Lansdowne decision clearly provided Ohio courts with a mandate. The burden of proof for the element of fault shall be by clear and convincing evidence. Lansdowne v. BeaconJournal Pub. Co., 32 Ohio St.3d at 180-181. If the Ohio Supreme Court sought to further modify the preponderance standard set forth in the Embers decision the Court could have done so in theLansdowne decision.
The Ohio Supreme Court has provided this state with the necessary case law to establish the burden of proof in private-figure defamation actions. For all prima facie elements, excluding the element of fault, the proper burden of proof is the preponderance standard. Embers Supper Club, Inc. v.Scripps-Howard Broadcasting Co., *Page 584 9 Ohio St.3d at 24-25. For the element of fault the proper burden of proof is the clear and convincing standard. Lansdowne v. Beacon JournalPub. Co., 32 Ohio St. 3d at 180-181. The clear and convincing standard applies to all defamation actions, including actions brought by private-figure plaintiffs. Dale v. Ohio Civ. Serv. Emp. Assn.,57 Ohio St. 3d at 114.
Therefore, in the present case, the trial court correctly applied the clear and convincing standard to the element of fault. The court erred, however, by requiring Davis to prove every other element, excluding damages, by clear and convincing evidence. The proper burden of proof for every other element was the preponderance standard. Because the appellate record does not contain evidence of any interrogatories to the jury, we are unable to determine whether the outcome of this action would be different with the application of the proper burdens of proof.
We, therefore, reverse the judgment of the Logan County Common Pleas Court, and remand this cause to the trial court for action consistent with this opinion.
Judgment reversed and cause remanded.
SHAW, P.J., and BRYANT, J., concur.
1 The actual jury instruction the court gave the jury is not part of the appellate record. We were, however, able to determine the essence of the instruction upon review of the trial court's judgment entry of September 10, 1997.
2 Both Embers, supra, and Lansdowne, supra, involved media defendants.